Title: To Benjamin Franklin from Robert Pigott, 27 June 1783
From: Pigott, Robert
To: Franklin, Benjamin


          
            Hond: Sir
            Pent near Geneva 27 June
              1783.
          
          I have a long time intended to address you this Letter concerning the Situation of your
            Grandson at Geneva as being such which I am persuaded would not receive your approbation
            if you was acquainted with the necessary circumstances. It is now some weeks that He had
            a Fever, the cause of which may be reasonably attributed to his unhealthy dwelling
            improper diet & ignorance on the part of his Rulers. His apartment in no respects
            betters than that of a Prisoner, it is so confined with Walls, included in a little
            Alley & crowded with other Cotemporarys who sleep in the same Chamber that it would
            be Almost a miracle that He should escape some Pestilential Disorder. I am so sensible
            of the very urgent Necessity for him to change his abode that I have taken the liberty
            of going to Mr Mariniac, & desiring He might come to Pent for the benefit of the Air
            till his Health was established. Altho’ I have gone myself & have frequently sent Mr
              Webb who is equally sensible of the
            necessity & propriety of the measure from unknown reasons we have not been able to
            obtain the desired End. I propose going again this day but much doubt if I shall
            succeed, as I understand some such request was refused Mr Ridley, whom otherwise
            proposed conducting him to Paris.
          Your Grandson demonstrates many very estimable qualitys
            which exclusive of other circumstances entitles him to very different management than he
            experiences. If Mr Ridley is now returned to Paris, He will probably strengthen the
            Evidence which I have given. In regard
            to his Learning I wish It be of such quality & degree as to answer your
            expectations, persuaded at the same Time that It originates not on the part of the young
            Man, whom is neither wanting in disposition or natural abilitys, but every Telemachus
            has need of a Mentor. It is with reluctance that I find myself called upon to represent Objects as striking to my
            Senses & so little agreeable as when they have a tendency to [torn: do
            ot]hers detriment, but my Zeal for America [my pers]onal respect for You & my
            regar[d for your] Grandson makes it a needfull Duty. Be assured Sir I have none, nor can
            have any other Motive. I think Sir no time should be lost in coming to some resolution
            either of removing him from this country, or of placing Him in a more advantageous
            manner.
          The little prospect of any Amendment in the Politicks of England has almost brougt: me
            to a determination of going to America in the following Spring which I hope will prove
            another promised Land. I have the Honour to be with the
            most sincere respect and Regard Hond: Sir Your very faithfull & obedt Sert
          
            Robert Pigott
          
          
            Mrs Pigott desires me to present her most respectfull compliments.
              Since writing the above I have brought away your Grandson who presents you his duty
              & is greatly better.
          
         
          Addressed: A Monsieur / Monsieur
            Franklin / Ministre Plenipotentiare / des Etats Unis de l’Amerique / a Passy / pres
            Paris
        